Opinion

SULLIVAN, Judge:
During June and September 1995, appellant was tried by a general court-martial composed of officer and enlisted members at Bolling Air Force Base, Washington, D.C. Contrary to his pleas, he was found guilty of rape, assault, assault consummated by a battery (3 specifications), violating a state court protective order (2 specifications), kidnapping, communicating a threat (2 specifications), and unlawful entry (2 specifications). See Arts. 120, 128, 130, and 134, Uniform Code of Military Justice, 10 USC §§ 920, 928, 930, and 934, respectively. He was sentenced to a bad-conduct discharge, confinement for 48 months, partial forfeitures, and reduction to E-2. On March 26, 1996, the convening authority approved the adjudged sentence. The Court of Criminal Appeals affirmed on December 30,1996.
On August 4, 1997, this Court granted review on the following question of law:
WHETHER THE MILITARY JUDGE ERRED WHEN, AFTER APPELLANT MADE ALLEGATIONS OF INEFFECTIVE ASSISTANCE OF COUNSEL DURING HIS UNSWORN STATEMENT ON SENTENCING, HE ADVISED APPELLANT THAT HE COULD EITHER REPRESENT HIMSELF PRO SE'OR CONTINUE WITH THE COUNSEL WHOM HE HAD ALLEGED WERE INEFFECTIVE, BUT FAILED TO (1) ADVISE APPELLANT THAT HE COULD REQUEST ALTERNATIVE COUNSEL, OR (2) MAKE ANY INQUIRY WHATSOEVER INTO THE OBVIOUS CONFLICT OF INTEREST WHICH HAD ARISEN.
We hold that any error committed by the military judge in failing to completely advise appellant of his right to counsel during his sentencing hearing was harmless. United States v. Armstrong, 112 F.3d 342, 345 (8th Cir.1997); see United States v. Swinney, 970 F.2d 494, 499-500 (8th Cir.1992) (last-minute trial requests for appointment of substitute counsel are not favored unless breakdown complete or conflict irreconcilable). We further hold that the record of trial clearly shows appellant received effective and uncon-flicted representation by his detailed defense counsel, even after he made his unsworn sentencing statement criticizing those counsel. See Cuyler v. Sullivan, 446 U.S. 335, *95100 S.Ct. 1708, 64 L.Ed.2d 333 (1980) (ineffective-assistance-of-counsel relief where no conflict-of-interest objection requires showing of actual conflict and prejudice).
The members found appellant guilty of numerous violent acts against his active-duty wife. During his unsworn sentencing statement, he made various comments critical of the legal representation provided by his detailed defense counsel during the findings portion of his court-martial. Appellate defense counsel set forth these comments in their final brief as follows:
Members of the jury, I, Sergeant Lindsey, for starters, I was always taught to stick by the truth no matter what, okay. I went through several different lawyers and they all told me different things____ One lawyer says to get everything done. I did that. Disprove all the stuff that is up there. I get two more individuals and they — you know, from their advice, their experience and everything, “We will hold back on them.” Okay.
I wrote a statement, but they said, “Don’t put it in” because I told the truth in that statement and I mentioned the word that I was angry at the time ____ They was worried about — “Oh, the prosecutors may dog you out on this.”
sj: # #
That was — I don’t understand why people could believe stuff like that. Her commander, my commander, first shirts, they all knew she (the appellant’s wife) had made that story up. That’s why she got the written order from that day on. No, but they (appellant’s trial defense counsel) didn’t want ... to mention that. They didn’t want to question my commander about it. They didn’t want to question her commander about it. I kept asking them, “Why don’t you question them? Why don’t you” — “No, we know what we are doing. We are professionals.” Professionals, you know, sometimes forget there is more to professionalism because this was our life between my wife and I and I knew stuff they didn’t know. Huh.
Here it is 19 December. I’ve got proof of that. I’ve got statements from my mom. I’ve got statements from a brother. I got a phone bill to prove that she knew of my visitation with the twins and Chantelle. But, again, they didn’t — they didn’t want to tell you that my wife, in the Article 32, claimed she did not make a statement down in Prince George’s County in reference to the restraining order, but she did.
* v
Here it is. Here it is toward the end and I am thinking the truth will come out. But again, I was told to hold back. “We got ‘em, we got ‘em, we got 'em.” Yeah. I was the one that got the guilty. (Gesturing toward defense counsel). They the ones that get to go home tonight. I don’t. They go get to see their kids. I don’t get to see my kids.
I know the next time, if there is a next time, because I should have testified, but no, I was advised not to. Why? Because of professional opinion, they know how the courtroom is ran. But they wasn’t the one facing four life sentences in addition to fifty years.
Medical records show — yes, there was a medical record. No, we didn’t introduce that into evidence. Medical records showed not a trace, not a trace of sexual intercourse by her. No, no, they don’t want to introduce it into evidence.
I thought — I think ‘cause I’m fair that they — for them to tell me not to testify, I think it is totally unfair because they’ve been through — they experienced this — this is their professional opinion, professional opinion. I’ve got to forgive them, too. It isn’t like they never did, but just because of that, their professional opinion, I’ve got to forgive them.
I just wish I would have better professional opinion, telling me to go ahead____I shouldn’t have — I shouldn’t have listened *96to them when I knew there was two sides to the story____
Final Brief at 4-5.
The record of trial shows that during a session under Article 39(a), UCMJ, 10 USC § 839(a), the military judge, at the request of detailed defense counsel, subsequently made a counsel-related inquiry of appellant. The record states:
MJ: Counsel, you asked for a 39(a)?
DC: Yes, Your Honor. In light of the unsworn testimony by Sergeant Michael Lindsey, I think that brought up the issue of possible ineffective assistance of counsel. We asked Michael Lindsey during the break if he wanted our continued service and when we asked, he did not have an answer at that time. We mentioned that we would ask the Judge on the record and the Judge would ask him his feelings on that matter.
MJ: Very well.
Sergeant Lindsey, right now you are represented by Captain Schaefer and Captain Thompson, your detailed defense counsel. And we discussed your rights to counsel earlier in this proceeding. They are still your counsel. They are your counsel through the end of this trial, as well as during the post-trial portion of the trial and, in fact, will work with appellate defense counsel in helping perfect your defense.
However, given the information that you have stated in your unsworn statement, more likely than not, someone else will be appointed to represent you to assist in the post-trial matters of your case because you have expressed a lack of faith and confidence in your attorneys. Do you desire to continue to be represented by Captain Schaefer and Captain Thompson because, if you don’t, then what I am going to do is advise you of what your option is. And your option at this time, at this point in the proceedings, would be, if you fired them to proceed by representing yourself at this trial. Do you understand that?
* * *
MJ: Let me advise you further that I think it is unwise for you to represent yourself. I strongly urge you not to represent yourself. Knowing all that I have told you, do you want to act as your own lawyer and dismiss Captain Schaefer and Captain Thompson, or do you want them to continue to represent you?
ACC: (No response.)
MJ: We will take a recess and you can discuss this issue with your counsel and then let me know what you want to do to proceed.
ACC: Okay, sir.
MJ: Court is in recess.
(The court recessed at 1525 hours, 29 September 1995.)
MJ: This 39(a) session will come to order. Please be seated.
(The Article 39(a) session was recalled to order at 1540 hours, 29 September 1995, with all parties present except the members.)
MJ: Sergeant Lindsey, have you had an opportunity to discuss this issue with your counsel?
ACC: I have, sir.
MJ: Do you wish to continue to be represented by Captain Schaefer and Captain Thompson?
ACC: I agreed that they stay on and— yes, I do.
MJ: Okay, thank you very much.
(Emphasis added.)
Appellant’s basic claim is that the military judge failed to act as required by military law to ensure that his rights to counsel under Article 38(b), UCMJ, 10 USC § 838(b), and the Sixth Amendment were satisfied. He first asserts that the military judge erred by failing to advise him of his right to request appointment of substitute detailed counsel under Article 38, after he attacked the findings performance of his detailed counsel in his unsworn sentencing statement. See United States v. Leaver, 36 MJ 133, 135 (CMA 1992). He then asserts that the military judge erred by failing to advise him of his right to unconflicted counsel under the Sixth Amendment and ensure such a conflict did not occur as a result of his counsel com*97plaints. See United States v. Henry, 42 MJ 231 (1995); United States v. Davis, 3 MJ 430 (CMA 1977). In sum, he contends that there is unacceptable doubt in his case whether his rights to counsel under the Code and the Constitution were provided him during the sentencing proceedings.
It is well established that an accused servieemember has both a statutory and constitutional right to representation by legal counsel at his court-martial. See United States v. Hicks, 47 MJ 90, 92 (1997); Art. 38(b). If desired, detailed military counsel will be provided to a servieemember at government expense without regard to the servieemember’s financial status. Id. Military defense counsel detailed to represent a servicemember, however, must provide effective assistance , of counsel within the meaning of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). See United States v. Scott, 24 MJ 186 (CMA 1987). This right to effective assistance of counsel applies at all stages of the proceedings against the military accused. United States v. Fluellen, 40 MJ 96, 98 (CMA 1994).
In appellant’s case, he was provided two detailed military defense counsel prior to trial . to represent him at his court-martial. Upon questioning by the trial judge, he clearly indicated his acceptance of these military attorneys as his legal representatives. It was only after a well-contested trial and adverse findings of guilty by the members that appellant, in his unsworn statement, voiced his dissatisfaction with his lawyers’ work.
Our first concern is whether these complaints alone required that appellant be advised that he had a right to request substitute defense counsel be detañed to finish his case. Cf. United States v. Hanson, 24 MJ 377, 379 (CMA 1987)(military judge insists new detañed counsel be appointed where he found ineffective assistance of detañed counsel); United States v. Miller, 7 USCMA 23, 28, 21 CMR 149, 154 (1956)(if müitary accused has just cause to question competence of detaüed counsel, he may request appointment of new one); see generally RCM 901(d)(4)(A), Manual for Courts-Martial, United States (1995 ed.) (military judge’s responsibüity in opening session of court-martial to advise accused of his right to detaüed counsel).
As noted above, appeüant contends that the müitary judge was required to advise him of his right to request substitute detaüed counsel when he questioned his detaüed counsel’s effectiveness in his unsworn statement. See generally United States v. Baca, 27 MJ 110, 115 (CMA 1988) (military judge’s sua sponte responsibility to ensure justice). He heavüy rehes on the decision of this Court in United States v. Leaver, supra, as authorizing appointment of substitute counsel in these circumstances. See United States v. Carter, 40 MJ 102, 105-06 (CMA 1994). He impües that, since this right existed under this müitary case law, the trial judge was bound to advise him about it. Id. at 105 (responsibility of defense counsel to advise müitary accused of the consequences of termination of existing attorney-client relationship).
Leaver, however, was a post-trial review case which required new counsel who could objectively prepare a response to the post-trial recommendation without evaluating his own criticized conduct at trial. This decision and its progeny are not logically apphcable where the complaint is made during the trial itself and the criticized counsel is not caUed upon to evaluate his criticized work. In addition, the appointment of substitute counsel in Leaver was determined appropriate where counsel was criticized and the accused indicated his desire to sever his relationship with that counsel. As noted above, appeüant, on questioning by the müitary judge, clearly indicated that he did not want to sever his relationship with detaüed defense counsel. Accordingly, we conclude that our decision in Leaver did not require the trial judge, on the basis of counsel complaints alone, to advise appeüant of a right to have or request substitute detaüed defense counsel.
Taking a slightly different tack, appeüant alternatively contends that his counsel complaints created a possible conflict of interest requiring advice by the judge on his right to substitute counsel. Relying on the decision *98of this Court in United States v. Carter, supra, and the Discussion to ROM 901(d)(4), he argues that the military judge was required to fully explain his right to effective assistance of counsel in the context of his right to sever his relationship with detailed defense counsel. Such an explanation, he asserts, necessarily includes discussion of his right to request appointment of substitute counsel. See Davis, 3 MJ at 432 (basic ramifications of conflict situation must be explained to accused); United States v. Rodriguez, 982 F.2d 474, 477 (11th Cir.1993); United States v. Petz, 764 F.2d 1390, 1393 (11th Cir.1985). This may be, but we conclude that any misadviee given by the trial judge in this case did not deny appellant effective assistance of counsel.
More particularly, correct advice on the right to substitute detailed military defense counsel in this case would not have substantially affected appellant’s decision to retain his originally detailed counsel. Unlike the posttrial right-to-counsel entitlement recognized in Leaver, appellant claims only a lesser right to request appointment of substitute counsel. See United States v. Kelly, 39 MJ 235, 238 (1994); United States v. Miller, supra. In addition, it is well established in civilian criminal courts that the appointment of substitute counsel during the trial itself, especially late in the proceedings, is not generally favored. See Armstrong, 112 F.3d at 345; United States v. D'Amore, 56 F.3d 1202, 1205 (9th Cir.1995); United States v. Klein, 13 F.3d 1182, 1185 (8th Cir.1994).
Finally, a request for substitute counsel is not usually granted where the record of trial shows between an accused and his counsel a “differe[nce] on trial tactics and strategy, and expressed frustration with each other” but it “does not reflect an irreconcilable conflict or complete breakdown in communication between them.” Swinney, 970 F.2d at 499; United States v. Grady, 997 F.2d 421, 424 (8th Cir.1983). This is exactly appellant’s case. We thus conclude that the military judge’s failure to properly advise appellant of this remote legal possibility would not have substantially influenced his counsel-retention decision. Cf. United States v. Johnson, 21 MJ 211 (CMA 1986) (two-judge court splits on prejudice analysis in counsel-misad-viee cases).
Turning to appellant’s final claim that the military judge did not fully investigate the possibility of a conflict of interest in his case, we also conclude that it lacks merit. The Discussion to ROM 901(d)(4) does suggest that conflict-of-interest questions concerning counsel be immediately investigated by a military judge, even if not raised by the defense. It states:
Discussion
Whenever it appears that any defense counsel may face a conflict of interest, the military judge should inquire into the matter, advise the accused of the right to effective assistance of counsel, and ascertain the accused’s choice of counsel. When defense counsel is aware of a potential conflict of interest, counsel should discuss the matter with the accused. If the accused elects to waive such conflict, counsel should inform the military judge of the matter at an Article 39(a) session so that an appropriate record can be made.
(Emphasis added.) We also have required such affirmative judicial action. See United States v. Henry and United States v. Davis, both supra. Nevertheless, the trial judge’s inquiry in appellant’s case, while somewhat abbreviated, did substantially satisfy this obligation to ferret out counsel conflicts. See Carter, 40 MJ at 106.
In this regard, we note that the basis for a possible conflict-of-interest claim in appellant’s case was obvious to all the parties to this trial, i.e., appellant’s rambling grumblings against his detailed lawyers. Thus, unlike the situations in Henry and Davis, a more detailed inquiry to determine the circumstances giving rise to the possible conflict was not necessary, and to this date, counsel have not established what a more detailed inquiry would have revealed. Moreover, the military judge did question appellant about his intentions concerning detailed counsel in light of those complaints. He also advised appellant that termination of that attorney-*99client relationship was possible and gave substantially correct advice concerning its perilous ramifications. Lastly, the judge secured appellant’s agreement to continued representation by those counsel, despite his previously expressed dissatisfaction with their professional performance.
In any event, there was no objection on conflict-of-interest grounds by appellant, although he was provided an opportunity to do so. In addition, he has made no claim of ineffective assistance of counsel on appeal. Finally, we have closely examined the record of the subsequent sentencing proceedings and conclude that appellant received competent and unconflicted legal representation. In these circumstances, we conclude that appellant has not shown an actual conflict of interest which prejudiced his case but, rather, the mere possibility of a conflict of interest. Such a showing is insufficient for appellate relief. See Cuyler v. Sullivan, 446 U.S. 335, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980) (where no objection, Sixth Amendment violation requires finding that actual conflict of interest also adversely affected counsel’s performance).
The decision of the United States Air Force Court of Criminal Appeals is affirmed.
Chief Judge COX concurs.